Citation Nr: 1434803	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-33 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased disability rating for depressive disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1943 to April 1944.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2012, the Veteran testified at a formal RO hearing before a decision review officer (DRO).  In January 2014, he presented sworn testimony during a personal hearing in Huntington, West Virginia, which was chaired by the undersigned.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that his service-connected depressive disorder is more disabling than the current 30 percent evaluation reflects.  He was most recently afforded a VA examination in July 2012.  He has subsequently contended that his psychiatric symptoms have worsened; in particular, the severity of his panic attacks and his need for constant assistance from his spouse.  

The evidence of record is therefore unclear concerning the current severity of the Veteran's disability.  Thus, to ensure that the record reflects the current extent of this disorder, a psychiatric examination, with findings responsive to the applicable rating criteria, is needed.  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected psychiatric disability and to the extent of functional occupational impairment associated with this disability.

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the appropriate releases where necessary, procure records of any treatment that the Veteran has recently received for psychiatric disability.  The Board is particularly interested in records of any treatment he received in the VA healthcare system since November 2012.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected disability.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected psychiatric disability found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the score.  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and maintain gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

